DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotorcraft cooler assembly having a plurality of cores and a unique core in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 3/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a plurality of cores of claim 23.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 defines a plurality of cores and a unique core, but it is not cleared what is considered “unique core” and is that part of the plurality of cores or is that a different core?  The cooler assembly with cores was not described or shown in the specification, as such it is unclear what is being claimed and therefore is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 7, 12, 14, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goi (US Patent #6254504) in view of Frost (US PgPub #2008/0127774).
For Claims 1 and 23 as best understood, figures 4-5 of Goi ‘504 disclose a rotorcraft comprising a fuselage and an engine reduction gear system, comprising at least two self-contained, independent reduction gearboxes (90), each capable of connecting to an aircraft engine via an input shaft (11), wherein each of the engine reduction gearboxes provides redundant, reduced speed to a main rotor gearbox (34) via an output shaft, each of the engine reduction gearboxes comprising an input gear (13) connected to the input shaft, an idler gear (17) connected to the input gear, and an output gear (93) connected to the idler gear thru the rest of the gearbox and the output shaft (12), wherein the input gear, the idler gear, and the output gear control the speed and torque exiting each of the reduction gearboxes; wherein each engine reduction gearbox can be separately connected and disconnected from the main rotor gearbox thru the clutch (92); wherein the two engine reduction gearboxes do not provide power directly or indirectly to any accessories; and wherein a tail rotor shaft (73) is connected to the main rotor gearbox.  While Goi ‘504 is silent about the engine reduction gearbox having a self-contained lubrication system, and internal oil pump, an oil filter, and an oil monitoring system.  Figures 1-7 and paragraph [0025] of Frost ‘774 teach using a self-lubrication system with oil pump (112), filter (178), unique oil cooler, and monitoring system (138).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Goi ‘504 with the lubrication system of Frost ‘774 in order to provide a more reliable longer lasting gearbox.
For Claim 3, figures 4-5 of Goi ‘504 disclose that each engine reduction gearbox is connected to the main rotor gearbox via a respective clutch (92), and wherein each engine reduction gearbox can be separately connected and disconnected from the main rotor gearbox by the respective clutch.
For Claim 7, figures 4-5 of Goi ‘504 disclose that each engine reduction gearbox is configured for a two-mesh reduction that reduces engine output speed to a lower main rotor gear input speed.
For Claim 12, figures 4-5 of Goi ‘504 disclose a method of providing redundant power to a main rotor gearbox from two engines comprising: connecting a self-contained, independent engine reduction gearbox (90) to each engine via an input shaft (11); and providing redundant, reduced speed to the main rotor gearbox via an output shaft (12) using each of the engine reduction gearboxes, each of the engine reduction gearboxes comprising an input gear (13) connected to the input shaft, an idler gear (17) connected to the input gear, and an output gear (93) connected to the idler gear and the output shaft, wherein the input gear, the idler gear, and the output gear control the speed and torque exiting each of the reduction gearboxes; wherein each engine reduction gearbox can be separately connected and disconnected from the main rotor gearbox; wherein the two engine reduction gearboxes do not provide power directly or indirectly to any accessories; and wherein a tail rotor shaft (73) is connected to the main rotor gearbox.  While Goi ‘504 is silent about the engine reduction gearbox having a self-contained lubrication system, and internal oil pump, an oil filter, and an oil monitoring system.  Figures 1A-11B and paragraphs [0040 and 0085] of Box ‘892 teach using a self-lubrication system with oil pump, filter, and monitoring system.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Goi ‘504with the lubrication system of Box ‘892 in order to provide a more reliable longer lasting gearbox.
For Claim 14, figures 4-5 of Goi ‘504 disclose that each engine reduction gearbox is connected to the main rotor gearbox via a respective clutch (92), and wherein each engine reduction gearbox can be separately connected and disconnected from the main rotor gearbox by the respective clutch.
For Claim 18, figures 4-5 of Goi ‘504 disclose that each engine reduction gearbox is configured for a two-mesh reduction for reducing engine output speed to a lower main rotor gearbox input speed.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Goi (US Patent #6254504) in view of Frost (US PgPub #2008/0127774) as applied to claims 1 and 12 above, and further in view of Sbabo (US Patent #5672112).
For Claims 8 and 19, while Goi ‘504 is silent about specifically using flexible coupling, figure 4B of Sbabo ‘112 teaches that it is known to use flexible couplings (214 and 230) in order to maintain a desired connection.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Goi ‘504 with the flexible coupling of Sbabo ‘112 in order to maintain a connection during large vibrations.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goi (US Patent #6254504) in view of Frost (US PgPub #2008/0127774) as applied to claims 1 and 12 above, and further in view of Avery (US Patent #4873894).
For Claims 11 and 22, while Goi ‘504 discloses that the shaft stays connected and therefore does not flail, it is silent about it being a one-piece spline shaft with integral coupling that is piloted.  However, figures 4 and 6, and lines 49-60 of Avery ‘894 discloses having a shaft comprising a one-piece spline shaft with integral couplings that is piloted.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Goi ‘504 with the integral system of Avery ‘894 in order to provide a stronger one-piece construction.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 3/30/2022, with respect to the rejection(s) of claim(s) 1 and 23 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frost ‘774 which teaches a self-contained lubrication system with an internal oil pump, an oil filter, cooler assembly, and an oil monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/18/2022